ETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. Claims 21-30 and 41-49 are pending.
Election/Restrictions
Claim 46 has been amended to encompass elected species 3 (Figure 3). Claims 47 and 48 also encompass elected species 3 (Figure 3). Therefore, claims 46-48 are no longer withdrawn from consideration. Claim 49 encompasses non-elected species 13, Figure 8. Therefore, claim 49 remains withdrawn from consideration.
Claim 21 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/2021 is partially withdrawn. Claims 23, 24, 27, 28, 30, 42, 43, and 45, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 49, directed to non-elected species 13, Figure 8, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Response to Arguments
Applicant's arguments filed 07/27/2022 with respect to claim interpretation have been fully considered but they are not persuasive. Applicant argues that none of the claims recite “means” or “step”, thus 112, sixth paragraph, does not apply. Examiner respectfully disagrees. The limitations at issue are do not use the word “means” or “step,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The applicant has not presented a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the interpretation has been maintained below.
Applicant’s arguments filed 07/27/2022 with respect to amended claim 21 have been fully considered and are persuasive. Examiner agrees Kirsch fails to disclose the elongated suture body is slidably disposed in the fixed loop to vary the variable loop diameter as now required by amended claim 21. Therefore, the 103(a) rejection of claims 21, 22, 25, 26, 29, and 41 by Kirsch et al. has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue retainers” in claims 21, 41, 46, and 47 and “surface feature” in claims 22 and 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 21 is objected to because of the following informalities: inconsistent claim language due to the amendments made 07/27/2022.
Amended claim 21 now requires that the elongate body “is slidably disposed in the fixed loop.” Therefore, lines 5-6 of section (iv) should read “the elongated suture body extends through the fixed loop.” It is noted that for examination purposes, the limitation have been interpreted as such and has been included as interpreted in the reasons for allowance below.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch et al. (US Pub. No. 2010/0274283).
Regarding claim 46, Kirsch discloses a self-retaining suture (2, 2’; for example, see Figures 3 and 4A) comprising: (a) an elongated suture body (10, 10’) having a periphery (for example, see Figures 3 and 4A), a first end (11, 11’), and a second end (the end opposite the defined first end); (b) a needle (12) at the first end (11, 11’) of the elongated suture body (10, 10’), the needle (12) being configured to pierce tissue (via the sharp distal end); -4-Serial No. 16/665,102(c) a plurality of tissue retainers extending along at least a portion of the periphery of the elongated suture body (this limitation is being interpreted under 112, sixth paragraph, as barbs, see specification pp. [0062] of the instant application, and equivalents thereof, wherein Kirsch discloses a plurality barbs 22 at the first end 11, 11’ of the periphery of the elongated suture body 10, 10’ in Figure 4A), wherein the plurality of tissue retainers is configured to resist movement of the elongated suture body in a direction substantially opposite to a deployment direction of the first end (via the barbs moving from Figure 4C during deployment to Figure 4B upon placement in tissue such that angle 23A resists movement in a direction substantially opposite to the deployment direction of the first end); and (d) a fixed loop (14, 14’) fixedly formed and positioned at the second end of the elongated suture body (for example, see Figures 3 and 4A), wherein the fixed loop (14, 14’) has a fixed loop diameter, wherein the elongated suture body (10, 10’) is configured to extend through the fixed loop (14, 14’) to form a variable loop having a variable loop diameter through which the needle is configured to pass (for example, a portion of the suture body 10, 10’ may be folded and inserted and moved through the 14, 14’ and such movement would change the diameter of the loop formed by such portions of 10, 10’ to a size sufficient such that the needle is configured to pass), wherein the elongated suture body (10, 10’) is configured to slide through the fixed loop to vary the variable loop diameter (for example, a portion of the suture body 10, 10’ may be folded and inserted and slid through 14, 14’ to vary the variable loop diameter).
Kirsch fails to explicitly disclose whether the fixed loop diameter is less than the needle diameter such that the fixed loop diameter is configured to prevent the needle from passing through the fixed loop. However, Figure 4A illustrates that the inner diameter of the fixed loop is less than twice the diameter of the elongate body (10’). Kirsch teaches that conventional needles tend to be oversized for given suture diameters (for example, see paragraph 5). Further, Figure 12B illustrates a conventional needle being used which has a diameter greater than twice the diameter of the elongate body of the suture (two branches 94a, 94b of the elongate body is required to fill needle penetration point 92). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the suture of Figure 4A with the conventional needle of Figure 12B, thus yielding a needle diameter twice that of the elongate body diameter and in turn yielding a fixed loop diameter that is less than the needle diameter (since the inner diameter of the fixed loop is less than twice the diameter of the elongate body 10’) such that the fixed loop diameter is configured to prevent the needle from passing through the fixed loop. Doing so would have provided the self-retaining suture (2’) with a conventional oversized needle that can sufficiently penetrate and suture tissue as needed.
Regarding claim 47, Kirsch discloses a surface feature disposed on at least a portion of the periphery of the elongated suture body between the fixed loop and the plurality of tissue retainers, wherein the surface feature is configured to resist sliding of the fixed loop over the surface feature (this element is being interpreted under 112, sixth paragraph, as barbs, see specification pp. [0095] of the instant application, and equivalents thereof, wherein Kirsch discloses a plurality barbs 22 on at least a portion of the periphery of the elongated suture 10, 10’ body between the fixed loop 14, 14’ and the plurality of tissue retainers at the first end 11, 11’ of the elongated body in Figure 4A).
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch et al. as applied to claim 46 above, and further in view of Maiorino (US Pub. No. 2010/0063540).
Kirsch discloses the claimed invention except for the fixed loop comprising a non-deployment terminus passing back upon itself and attaching externally to the elongated suture body such that an attachment region between the non-deployment terminus and the elongated suture body is outside of the fixed loop. However, Kirsch teaches that the fixed loop may be formed using various known methods (for example, see Figures 1A-4A and paragraphs 87 and 90). Maiorino also discloses a self-retaining suture (10) comprising a fixed loop (12). Maiorino teaches the fixed loop (12) comprising a non-deployment terminus passing back upon itself and attaching externally to the elongated suture body such that an attachment region between the non-deployment terminus and the elongated suture body is outside of the fixed loop (for example, see Figure 1A). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed Kirsch’s fixed loop comprising a non-deployment terminus passing back upon itself and attaching externally to the elongated suture body such that an attachment region between the non-deployment terminus and the elongated suture body is outside of the fixed loop as taught by Maiorino. Doing so would have provided Kirsch’s self-retaining suture with a fixed loop suitable for use on a suture body.
Allowable Subject Matter
Claims 21-30 and 41-45 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the fixed loop diameter is less than the needle diameter which is configured to prevent the needle from passing through the fixed loop, the elongated body extends through the fixed loop to form a variable loop having a variable loop diameter, the needle is configured to pass through the variable loop, and the elongated suture body is slidably disposed in the fixed loop to vary the variable loop diameter.
Closest prior art Maiorino (US Pub. No. 2010/0063540) discloses a self-retaining suture substantially as claimed, but fails to disclose the fixed loop diameter is less than the needle diameter which is configured to prevent the needle from passing through the fixed loop. Since Maiorino teaches that the loop 12 is sized to receive the proximal end 10a of the suture, and the proximal end 10a of the suture is attached to a needle, it would not have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fixed loop diameter to be less than the needle diameter as doing so would prevent the needle and proximal end 10a of the suture from being received by the loop 12 as intended by Maiorino (for example, see paragraphs 25 and 46). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 24, 2022